             Case 3:20-cv-00443-SDD-EWD            Document 4      08/18/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



TONY JOSEPH TABOR (#478277)                                           CIVIL ACTION NO.



VERSUS                                                                20-443-SDD-EWD



TIM HOOPER, ET AL.



                                               RULING

           On or about July 8, 2020, the pro se Plaintiff, a person confined at the Elayn Hunt

Correctional Center in St. Gabriel, Louisiana, filed a Complaint alleging a civil rights violation

pursuant to 42 U.S.C. § 1983.1 Plaintiff failed to submit either the filing fee or a properly

completed motion to proceed in forma pauperis with statement of account, so pursuant to

correspondence dated July 13, 2020, the Court directed Plaintiff to submit either the full filing fee

or a properly completed motion to proceed in forma pauperis with statement of account within

twenty-one (21) days and advised him that failure to do so would result in dismissal of his suit

without further notice.2

           A review of the record by the Court reflects that, despite notice, Plaintiff has failed to

respond to the Court’s directives. As such, Plaintiff’s action shall be dismissed without prejudice

for failure to correct the deficiencies of which he was notified. Accordingly,




1
    R. Doc. 1.
2
    R. Doc. 3.
             Case 3:20-cv-00443-SDD-EWD       Document 4    08/18/20 Page 2 of 2




           IT IS HEREBY ORDERED that the above-captioned proceeding is hereby DISMISSED

WITHOUT PREJUDICE. Judgment shall be entered accordingly.

           IT IS FURTHER ORDERED that Plaintiff’s deficient Motion to Proceed in Forma

Pauperis3 is DENIED AS MOOT.

           Signed in Baton Rouge, Louisiana on August 17, 2020.




                                        S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




3
    R. Doc. 2.
